Downey, J.
The appellant brought this action against the appellee, to compel the settlement of the affairs of a partnership which had existed between them. After the defendant had answered, and the plaintiff replied, by consent of the parties, the■ cause was referred to H. S. Braden, as master commissioner. ’
At the next term of the court, the commissioner made his report, in which he stated certain propositions established by the evidence which he had heard, concluding with a statement, that, “ in accordance with the above stated facts, I find for the defendant.”
The plaintiff moved the court to set aside the report of the commissioner and order a trial by jury, for certain specified reasons.
The court overruled this motion, and rendered judgment on the report for the defendant.
P. S. Kennedy, W. T. Brush, and jf. McCabe, for appellant.
U. C. Willson, L. B. Willson, and jf.M* Butler, for appellee.
The bill of exceptions shows that an affidavit of one of plaintiff’s attorneys was read in support of the motion, but it does not show what other evidence was before the court, or that there was not other evidence.
Upon such a record we ought to presume that the action of the court in refusing to set aside the report was proper.
The judgment is affirmed, with costs.